Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Certified copy of 19185843.0 (EP 19185843) has been received.

Allowable Subject Matter
Claims 4-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 12-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gadonniex et al. (US 2017/0214994 A1).
Claim 1, a portable device (Fig.2) comprising: a microphone (Fig.1 and ¶0016, internal microphone 106 (MEMS microphone as in Fig.4)) (Fig.4 and ¶0031, MEMS microphone) structure configured for converting a received audio signal into an electronic signal representing the received audio signal and for transceiving an ultrasonic wave by transmitting the ultrasonic wave and by receiving a reflection of the ultrasonic wave (¶0032); a control unit (Fig.4 and ¶0031, proximity detection 409) configured for evaluating the reflection of the ultrasonic wave so as to obtain an evaluation result and for controlling an operation of the portable device based on the evaluation result (¶0034)(¶0037). 
Claim 2, comprising a wearable device, wherein the control unit is configured for providing a wear detection so as to control the operation of the portable device (see rejection for claim 1). 
Claim 3, wherein the control unit is configured for evaluating the reflection of the ultrasonic wave so as to detect a presence of an object adjacent to the portable device and for controlling a function of the portable device into a first mode so as to control the operation of the portable device; and/or for evaluating the reflection of the ultrasonic wave so as to detect an absence of an object adjacent to the portable device and for controlling the function of the portable device into a second mode so as to control the operation of the portable device (¶0037). 
Claim 12, wherein the control unit is configured for operating the microphone structure for converting the received audio signal and for transceiving the ultrasonic wave simultaneously or sequentially (Fig.4 and ¶0032 and ¶0034). 
Claim 13, wherein the microphone structure comprises a MEMS microphone structure (Fig.4). 
(see rejection for claim 1). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Gadonniex et al. (US 2017/0214994 A1).
Claim 9. Gadonniex does not teach at a frequency of at least 40 kHz and at most 120 kHz.
However, ultrasonic wave at a frequency of at least 40 kHz and at most 120 kHz is old and well known in the art. It would have been obvious to one skilled in the art before the applicant’s claimed invention as per designer’s choice to implement at a frequency of at least 40 kHz and at most 120 kHz, the motivation is for designing a frequency range for optimal range/distance detection of designed system.

However, measurement intervals duration are old and well known in the art. It would have been obvious to one skilled in the art before the applicant’s claimed invention as per designer’s choice to implement measurement intervals duration of at most 1 ms, the motivation is for designing a measurement intervals duration for optimal range/distance detection of designed system.
Claim 11, Gadonniex teaches wherein the control unit is configured for controlling the microphone structure so as to transceive the ultrasonic wave and for evaluating the reflection of the ultrasonic wave during a plurality of measurement intervals (¶0035 and ¶0041).
Gadonniex does not teach during a plurality of measurement intervals having a repetition rate of at least 10/s.
However, a plurality of measurement intervals having a repetition rate are old and well known in the art. It would have been obvious to one skilled in the art before the applicant’s claimed invention as per designer’s choice to implement a plurality of measurement intervals having a repetition rate of at least 10/s, the motivation is for designing a plurality of measurement intervals for optimal range/distance detection of designed system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMON KING whose telephone number is (571)270-1950.  The examiner can normally be reached on Monday-Friday 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





February 11, 2021